Exhibit 99.1 Contact: Primo Water Corporation Mark Castaneda, Chief Financial Officer (336) 331-4000 ICR Inc. John Mills Katie Turner (646) 277-1228 Primo Water Announces Results for the Second Quarter Ended June 30, 2012 WINSTON-SALEM, N.C., August 7, 2012 Primo Water Corporation (Nasdaq: PRMW), a leading provider of multi-gallon purified bottled water, self-serve filtered drinking water, water dispensers, sparkling beverage appliances and related consumables, today announced financial results for the second quarter ended June 30, 2012. Business Highlights: · Q2 sales increased 20.6% to a record $25.0 million compared to the prior year. · Water dispenser units sell-thru to consumers increased 36.7% to a record 96,500 compared to Q2 of the prior year. · Total locations increased to 24,200 that offer water and/or appliances at the end of Q2. · Company takes non-cash impairment charges of $24.9 million related to goodwill and Omnifrio technology. “We are pleased with our ability to increase net sales in-line with our expectations for the second quarter as we continue to add new dispenser households and grow our water sales,” commented Billy D. Prim, Primo Water’s President and Chief Executive Officer. “Despite this sales growth, the Flavorstation business is progressing at a slower rate than we expected. Consequently, after further review of our business segments, we made the decision to focus more on the growth of our core water and dispenser businesses going forward, and we will pursue shareholder-enhancing strategic alternatives including potential Flavorstation appliance brand licensing partnerships or the sale of certain Flavorstation appliance assets.We believe this strategy, combined with the attractive beverage industry dynamics should provide Primo Water with a strong opportunity to increase sales, expand margins and improve profitability long-term.” Second Quarter Results Total net sales increased 20.6% to $25.0 million from $20.7 million in the second quarter of 2011. This increase was due to growth in both water and dispenser sales. Sales in the Dispenser segment for the second quarter of 2012 increased 58.0% to $9.3 million compared to $5.9 million in the second quarter of 2011. The increase was due primarily to new locations that offer dispensers as well as sell-thru growth at existing locations.Sell-thru to consumers increased 36.7% compared to the second quarter of 2011 to a record 96,500 units.The Company believes that increased water dispenser penetration will lead to increased recurring water sales. Water segment sales for the second quarter of 2012 increased 3.6% to $15.4 million compared to $14.8 million in the second quarter of 2011. Sales in the Water segment consist of sales of multi-gallon purified bottled water (“exchange”) and self-serve filtered drinking water vending services (“refill”).The water segment sales increase was primarily due to a 14.2% increase in U.S. exchange sales that resulted from acceleration in same-store unit growth of 14.7% for the second quarter compared to 5.0% for the first quarter of 2012 and 2.5% in the prior year’s second quarter.The increase in U.S. exchange sales was partially offset by reductions in refill sales, primarily due to lower empty bottle sales as well as reduced Canadian exchange sales. The following table sets forth information regarding locations where the Company’s dispensers and water are sold as well as certain sales information. 2Q12
